—Appeal by the defendant from three judgments of the County Court, Suffolk County (Namm, J.), all rendered December 19, 1986, convicting him of criminal possession of stolen property in the second degree under indictment No. 1345/86, burglary in the third degree under indictment No. 1346/86, and grand larceny in the second degree under superior court information No. W-735/86, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
*847We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Mollen, P. J., Brown, Eiber and Hooper, JJ., concur.